Loring, J.,
delivered the opinion of the court:
The petitioner claims against the United States the proceeds of 25 bales of sea-island cotton, and 34 bales of upland cotton, and we find the facts to be—
1. That the cotton specified was in the city of Savannah when that city was taken and occupied by the army of the United States, in 1864.
2. And was the property and in possession of the petitioner, then and since a loyal citizen of the United States, who has never given aid or comfort to the rebellion.
3. That it was taken by the United States from the possession of the petitioner, and sold by them and its proceeds paid into the treasury of the United States.
*56And we find that the United States are indebted to the petitioner—
For the proceeds of 25 bales of sea-island cotton, at $237 62 per bale. $5,940 50
For the proceeds of 34 bales of upland cotton, at $190 47 per bale. 6,475 98
12,416 48
For which sum judgment is to be rendered for the petitioner, and certified.